DETAILED ACTION
Status of the Application
	Claims 28-29, 31-33, 36, 39-58 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/29/2021 has been entered.
 	Amendment of claims 28, 31-33, 40, 42-45, 47-48, addition of claims 50-58  and cancellation of claims 1-10, 12-27, 30, 34-35, 38 as submitted in a communication filed on 1/29/2021 is acknowledged.
In a telephone conversation with Mr. Brent Nix on 4/29/2021, an agreement was reached to amend claims 28, 31, 33, 39-41, 43-47, 50, 52-56 and cancel claims 32, 36, 57-58 to place the application in condition for allowance.   

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/29/2021 and 2/18/2021 are acknowledged.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the Examiner.

Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Mr. Brent Nix on 4/29/2021.
Please cancel claims 32, 36, 57-58.
Please replace claims 28, 31, 33, 39-41, 43-47, 50, 52-56 as follows:

	28.	An engineered composition formulated for use in eukaryotic cells comprising 
	i)	a Cas polypeptide, or a polynucleotide encoding the Cas polypeptide, the Cas polypeptide comprising two higher eukaryotes and prokaryotes nucleotide-binding (HEPN) domains and comprising 95% sequence identity to any one of the polypeptides of SEQ ID NO: 573-591, wherein the Cas polypeptide comprises one or more nuclear localization sequences and the polynucleotide encoding the Cas polypeptide is optionally codon optimized for expression in eukaryotic cells; and
	ii)	one or more nucleic acid components, or a polynucleotide encoding the one or more nucleic acid components, wherein the one or more nucleic acid components is capable of forming a CRISPR-Cas complex with the Cas polypeptide, and wherein said one or more nucleic acid components can direct sequence specific binding of the complex to a target sequence of a RNA polynucleotide.

	31.	An engineered composition comprising 
	i)	a Cas polypeptide, or a polynucleotide encoding the Cas polypeptide, the Cas polypeptide comprising 95% sequence identity to  any one of  the polypeptides of SEQ ID NO: 573-587 and 591, and comprising one or more mutations that abrogate nuclease activity, the one or more mutations corresponding to substitutions in the polypeptide of SEQ ID NO: 591 selected from the group consisting of R597A, H602A, R1278A and H1283A; and 
	ii)	one or more nucleic acid components, or a polynucleotide encoding the one or more nucleic acid components, wherein the one or more nucleic acid components is capable of 

	33.	The composition of claim 28, wherein the Cas  polypeptide is from a bacteria belonging to a genus selected from the group consisting of: Corynebacter, Sutterella, Legionella, Treponema, Filifactor, Eubacterium, Streptococcus, Lactobacillus, Mycoplasma, Bacteriodes, Flaviivola, Flavobacterium, Sphaerochaeta, Azospirillum, Gluconacetobacter, Neisseria, Roseburia, Parvibaculum, Staphylococcus, Nitratifactor, Mycoplasma, Camplyobacter, Leptotrichia, Rhodobacter, Lachnospiraceae, Carnobacterium, and Paludibacter.

	39.	The composition of claim 28, wherein the one or more nucleic acid components comprise a dual direct repeat sequence.

	40.	The composition of claim 28, wherein the polynucleotide encoding the Cas polypeptide and/or the polynucleotide encoding the one or more nucleic acid components  are operably configured to express the polypeptide and/or the one or more nucleic acid components. 

	41.	The composition of claim 40, wherein the polynucleotide encoding the Cas polypeptide and/or the polynucleotide encoding the one or more nucleic acid components comprise one or more regulatory elements operably configured to express the polypeptide and/or the one or more nucleic acid components, and wherein the one or more regulatory elements optionally comprise promoters or inducible promoters.

	43.	The composition of claim 31, wherein the complex delivers a functional domain that modifies transcription or translation of the target sequence.

	44.	The composition of claim 28, wherein the polynucleotide encoding the Cas polypeptide and the polynucleotide encoding the one or more nucleic acid components are comprised within one or more vectors.

	45.	The composition of claim 44, wherein the one or more vectors are viral vectors are selected from retroviral, lentiviral, adenoviral, adeno-associated and herpes simplex viral vectors.

	46.	The composition of claim 28, wherein the polynucleotide molecules encoding the Cas polypeptide and/or the one or more nucleic acid components are comprised in a delivery system.

	47. 	The composition of claim 46, wherein the polynucleotide molecules encoding the Cas polypeptide and the one or more nucleic acid components comprise one or more regulatory elements operably configured to express the polypeptide and/or the one or more nucleic acid components, and the one or more regulatory elements comprise a promoter or an inducible promoter. 

	50.	The composition of claim 31, wherein the Cas polypeptide is from a bacteria belonging to a genus selected from the group consisting of: Corynebacter, Sutterella, Legionella, Treponema, Filifactor, Eubacterium, Streptococcus, Lactobacillus, Mycoplasma, Bacteriodes, Flaviivola, Flavobacterium, Sphaerochaeta, Azospirillum, Gluconacetobacter, Neisseria, Roseburia, Parvibaculum, Staphylococcus, Nitratifactor, Mycoplasma, Camplyobacter, Leptotrichia, Rhodobacter, Lachnospiraceae, Carnobacterium, and Paludibacter.

	52.	The composition of claim 31, wherein the one or more nucleic acid components comprise a dual direct repeat sequence. 

	53.	The composition of claim 31, wherein the polynucleotide encoding the Cas polypeptide and/or the polynucleotide encoding the one or more nucleic acid components are operably configured to express the polypeptide and/or the nucleic acid components. 

	54.	The composition of claim 31, wherein the polynucleotide encoding the Cas polypeptide and/or the polynucleotide encoding the one or more nucleic acid components are comprised within one or more vectors.

	55.	The composition of claim 54, wherein the one or more vectors are viral vectors are selected from retroviral, lentiviral, adenoviral, adeno-associated and  herpes simplex viral vectors.

	56.	The composition of claim 55, wherein the polynucleotide molecules encoding the Cas polypeptide and/or the one or more nucleic acid components are comprised in a delivery system.


Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance.  Although the prior art discloses engineered compositions comprising a Cas polypeptide and a guide RNA (nucleic acid that is able to form a CRISPR-Cas complex with the Cas polypeptide), as well as compositions comprising a nucleic acid encoding a Cas polypeptide and a polynucleotide encoding a guide RNA, the Examiner has found no teaching or suggestion in the prior art directed to engineered compositions comprising a Cas polypeptide and a guide RNA (nucleic acid that is able to form a CRISPR-Cas complex with the Cas polypeptide), as well as compositions comprising a nucleic acid encoding a Cas polypeptide and a polynucleotide encoding a guide RNA, wherein the Cas polypeptide comprises any one of SEQ ID NO: 573-591. Therefore, claims 28-29, 31, 33, 39-56, directed to (i) engineered compositions comprising (a) a 
With regard to the rejection of claims 28-36, 38-48 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,266,886, in view of the amendment of claims 28 and 31, which now require the Cas polypeptide to comprise nuclear localization sequences, and in view of the fact that the system of claims 1-16 of U.S. Patent No. 10,266,886 is a system for detecting the presence of a nucleic acid target, thus not requiring localization of the Cas protein to the nucleus of a cell, this rejection is hereby withdrawn.  
In view of the fact that the only issues remaining in the examination of the instant application are the  provisional double patenting rejections of claims 28-36, 38-48 over claims 16-17, 19-23 of copending Application No. 16/450,852, and over claims 1-9 of copending Application No. 16/450,699, and these copending applications have not yet issued as  patents, in accordance with  MPEP 804(I)(B) that states that if a provisional double patenting rejection is the only rejection remaining in the application, the withdrawn.

Conclusion
Claims 28-29, 31, 33, 39-56 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.





/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
May 7, 2021